COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00426-CV


ELNORA MOSES                                                       APPELLANT

                                       V.

TEXAS COMMISSION ON                                                 APPELLEE
ENVIRONMENTAL QUALITY


                                    ----------

          FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Elnora Moses brings this interlocutory appeal from the trial

court’s order granting the plea to the jurisdiction of Appellee Texas Commission

on Environmental Quality and dismissing her claims against Appellee with

prejudice. On February 13, 2012, we notified the parties that we were concerned

that this court may lack jurisdiction over this appeal because it appeared that


      1
      See Tex. R. App. P. 47.4.
Appellant did not timely file her notice of appeal in this accelerated interlocutory

appeal.2 We indicated that this case could be dismissed for want of jurisdiction if

the parties did not show grounds for continuing the appeal by February 23, 2012.

As of this date, we have received no response showing grounds for continuing

the appeal. We have, however, received Appellant’s motion to abate this appeal

pending the final determination of Appellant’s suit against Appellee in another

county.

      Because Appellant’s notice of appeal was untimely, we dismiss this appeal

for want of jurisdiction, and we dismiss Appellant’s motion to abate.3




                                                   LEE ANN DAUPHINOT
                                                   JUSTICE

PANEL: DAUPHINOT, MCCOY, and MEIER, JJ.

DELIVERED: March 15, 2012




      2
       See Tex. R. App. P. 26.1(b), 28.1(b).
      3
        Tex. R. App. P. 25.1; Howlett v. Tarrant Cnty., 301 S.W.3d 840, 843 (Tex.
App.—Fort Worth 2009, pet. denied) (“A timely-filed notice of appeal confers
jurisdiction on this court, and absent a timely filed notice of appeal, we must
dismiss the appeal.”).


                                         2